The opinion of the court was delivered by
McEnery, J.
The appellees have filed a motion to dismiss this appeal on the ground that the appellants obtained, on the 9th of May, 1894, a suspensive appeal, and subsequently the appellants applied for and obtained a second appeal from the same subject matter.
The two judgments appealed from are in the same transcript.
The testamentary executor filed his tableau of distribution and prayed that he be authorized to distribute the funds of the succession according to the final and definite account which he presented and filed, and that he be authorized by a decree of the court to deliver to the heirs possession of the properties respectively bequeathed to them by the will of the deceased after paying all debts of the succession.
There was no opposition to this account and it was homologated in the following terms: “It is ordered that said account be approved and homologated and the funds distributed accordingly.”
From this judgment Amelia Couder, Viola Oouder, Walter and Edward Couder appealed and perfected the same.
On May 22, 1894, following the above judgment, the testamentary executor petitioned the court to put in possession of the instituted heirs the property bequeathed to them.
A judgment was rendered on 22d May, 1894, in accordance with the prayer of the petition.
From this judgment the appellants took a suspensive appeal.
The judgment first rendered only homologated the account, and ordered a distribution of the funds of the succession. That part of the petition and prayer of the testamentary executor to put the instituted heirs in possession found no response in the judgment. *812In his petition to put the instituted heirs in possession, dated May 22, 1894, he alleges filing the definitive account and its homologation and approval, and that the succession was still under administration in the District Court.
The first judgment had reference only to the approval and homol-ogation of the account, and was silent as to sending the heirs into possession of the property.
The second judgment sent the heirs into possession, and this supplied what was omitted from the first.
As there was no reference in the first judgment to the putting of the heirs in possession, the appellants could not inquire into the legality or validity of such proceeding. Desiring to question the validity of the order, their only recourse was to appeal from the second judgment. The two judgments were on distinct matters and separate decrees. The motion to dismiss is denied.